EXHIBIT HOMELAND PRECIOUS METALS CORP. NOTICE OF 2 SPECIAL GENERAL MEETING INFORMATION CIRCULAR TABLE OF CONTENTS NOTICE OF ANNUAL AND SPECIAL GENERAL MEETING i INFORMATION CIRCULAR 1 Solicitation of Proxies 1 Appointment and Revocation of Proxies 1 Voting of Proxies 2 Exercise of Discretion 2 Voting Securities and Principal Holders of Voting Securities 2 Quorum and Votes Necessary to Approve Matters at Meeting 3 Particulars of Matters to be Acted Upon at the Meeting 3 Receipt of the Financial Statements and Auditors' Report 3 Appointment of Auditors 3 Election of Directors 4 Consolidation of the Company’s Outstanding Class “A” Voting Shares 4 Approval of Amendment to Authorized Share Capital 5 Approval of Continuance of the Company 6 Executive Compensation 13 Summary Compensation Table 13 Long-Term Incentive Plans 13 Options Granted During the Most Recently Completed Financial Year 14 Aggregated Option Exercises During the Most Recently Completed Financial Year and Financial Year End Option Values 14 Termination of Employment, Change in Responsibilities and Employment Contracts 14 Compensation of Directors 14 Other Option Grants 15 Securities Authorized for Issuance under Equity Compensation Plans 15 Equity Compensation Plan Information 15 Corporate Governance 17 Interest of Insiders in Material Transactions 19 Interest of Certain Persons in Matters to be Acted Upon 19 Indebtedness of Directors and Senior Officers 19 Additional Information 19 Schedule A – Proposed Text of Resolutions A-1 Schedule B – Dissent Provisions of the Business Corporations Act (British Columbia) B-1 Schedule C – Form of Articles of Continuance C-1 Schedule D – Form of By-laws D-1 HOMELAND PRECIOUS METALS CORP. NOTICE OF ANNUAL AND SPECIAL GENERAL MEETING NOTICE IS HEREBY GIVEN that the annual and special general meeting (the “Meeting”) of the shareholders of HOMELAND PRECIOUS METALS CORP. (the “Company”) will be held at the offices of Borden Ladner Gervais LLP, 1200 – 200 Burrard Street, Vancouver, British Columbia at 10:00 a.m. (Vancouver time) on March 27, 2009 for the following purposes: 1. to receive and consider the consolidated financial statements of the Company for the financial year ended March 31, 2008, together with the auditors report thereon; 2. to re-appoint Robison, Hill & Co. as the auditors of the Company to hold office until the next annual general meeting at a remuneration to be fixed by the Board of Directors; 3.to elect directors to hold office until the next annual general meeting of the Company; 4. to consider and, if deemed advisable, to pass a special resolution authorizing the directors to implement a reverse stock split, or consolidation, of the Company’s Class “A” Voting Shares (the “common shares”) on the basis of one post-consolidation common share for each one hundred pre-consolidation common shares (the “Consolidation Resolution”).The full text of the proposed Consolidation Resolution is set out in Schedule A to the accompanying information circular for the Meeting (the “Information Circular”); 5. to consider and, if deemed advisable, to pass a special resolution approving an amendment to the Company’s Notice of Articles and Articles to increase the number of authorized common shares from 300,000,000 common shares to an unlimited number of common shares (the “Share Capital Resolution”). The full text of the proposed Share Capital Resolution is set out in Schedule A to the accompanying Information Circular; 6. to consider and, if deemed advisable, to pass a special resolution to approve the continuance (the "Continuance") of the Company from the Province of British Columbia to the Province of Alberta pursuant to section 188 of the Business Corporations Act (Alberta) (the "ABCA"), all as more particularly described in the Information Circular (the “Continuance Resolution”).The full text of the proposed Continuance Resolution is set out in Schedule A to the accompanying Information Circular; and 7. to transact such further and other business as may be properly brought before the Meeting. Accompanying this Notice of Meeting are:(i) the Information Circular; and (ii) a form of Proxy for use at the Meeting. The record date (the "Record Date") for determination of the Company shareholders (the "Shareholders") entitled to receive notice of and to vote at the Meeting is February 24, 2009. Shareholders whose names have been entered in the register of the Company shares by the close of business on the Record Date will be entitled to receive notice of and to vote at the Meeting. If you are a registered shareholder and are unable to attend the Meeting in person, please date and execute the accompanying form of proxy and deposit it with Mr. Bruce Johnstone, Suite 334 – 336 36th Street, Bellingham, WA 98225 not less than 48 hours (excluding Saturdays, Sundays and holidays) prior to the Meeting or any adjournment thereof. i Many shareholders of the Company are non-registered shareholders whose shares are actually registered in the name of a broker or other intermediary or a nomine of such parties.If you are a non-registered shareholder and receive these materials through your broker or through another intermediary, please complete and return the materials in accordance with the instructions provided to you by your broker or by the otherintermediary.
